Exhibit 10.(ii)

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT, made as of the 12th day of June 2012, by
and among PENNW WOODS BANCORP, INC. (“Penns Woods”), a Pennsylvania business
corporation, JERSEY SHORE STATE BANK (“JSSB”), a Pennsylvania banking
institution and wholly owned subsidiary of Penns Woods (Penns Woods and JSSB are
sometimes referred to herein collectively as the “Employer”), and RICHARD A.
GRAFMYRE (“Executive”), an adult individual.

 

BACKGROUND

 

1.             Penns Woods, JSSB and Executive are presently parties to an
employment agreement, dated as of October 29, 2010 (the “Employment Agreement”).

 

2.             Penns Woods, JSSB and Executive have agreed to certain
modifications to the Employment Agreement.

 

AGREEMENT:

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.             Amendment of Section 3(a) of the Employment Agreement. 
Section 3(a) of the Employment Agreement is hereby amended and restated in its
entirety to read as follows:

 

“(a)         This Agreement shall be for a period (the “Employment Period”)
commencing on the date of this Agreement and ending on May 31, 2015; provided,
however, that, commencing on June 1, 2015 and on June 1 of each succeeding year
(each an “Annual Renewal Date”), the Employment Period shall be automatically
extended for one (1) additional year from the applicable Annual Renewal Date,
unless the Employer or Executive shall give written notice of nonrenewal to the
other party at least sixty (60) days prior to an Annual Renewal Date, in which
event this Agreement shall terminate at the end of the then existing Employment
Period.  Neither the expiration of the Employment Period, nor the termination of
this Agreement, shall affect the enforceability of the provisions of Sections 7,
8 and 9.”

 

2.             Amendment of Section 3(b) of the Employment Agreement. 
Subsection (vii) of Section 3(b) of the Employment Agreement is hereby deleted.

 

3.             Amendment of Section 4(h) of the Employment Agreement.  The last
sentence of Section 4(h) of the Employment Agreement is hereby deleted.

 

4.             Ratification of Agreement.  Except as otherwise provided in this
Amendment to Employment Agreement, all terms and conditions of the Employment
Agreement remain in full force and effect, and nothing contained in this
Amendment to Employment Agreement shall be deemed to alter or amend any
provision of the Employment Agreement

 

1

--------------------------------------------------------------------------------


 

except as specifically provided herein.  References in the Employment Agreement
to the “Agreement” shall be deemed to be references to the Agreement as amended
hereby.

 

5.             Waiver. No provision of this Amendment to Employment Agreement
may be modified, waived, or discharged unless such waiver, modification, or
discharge is agreed to in writing and signed by Executive and the Employer.  No
waiver by any party hereto at any time of any breach by the other party hereto
of, or compliance with, any condition or provision of this Amendment to
Employment Agreement to be performed by such other party shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

6.             Assignment.  This Amendment to Employment Agreement shall not be
assignable by any party, except by the Employer to any affiliated company or to
any successor in interest to its business.

 

7.             Entire Agreement.  This Amendment to Employment Agreement
contains the entire agreement of the parties relating to the subject matter
hereof.

 

8.             Applicable Law.  This Agreement shall be governed by and
construed in accordance with the domestic, internal laws of the Commonwealth of
Pennsylvania, without regard to its conflicts of laws principles.

 

IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement as of the date first above written.

 

 

PENNS WOODS BANCORP, INC.

 

 

 

 

By

/s/ Ronald A. Walko

 

 

 

Attest:

/s/ Brian Knepp

 

 

 

(“Penns Woods”)

 

 

 

 

JERSEY SHORE STATE BANK

 

 

 

 

By

/s/ Ronald A. Walko

 

 

 

Attest:

/s/ Brian Knepp

 

 

 

(“JSSB”)

 

 

 

Witness:

 

 

 

 

/s/Kimberly R. Yale

 

/s/ Richard A. Grafmyre

 

Richard A. Grafmyre

 

(“Executive”)

 

2

--------------------------------------------------------------------------------